Citation Nr: 1229516	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision, which continued an evaluation of 10 percent for service-connected degenerative disc disease of L5-S1 with low back pain.  In January 2010, the Board remanded that issue for further development, and in a June 2011 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective November 15, 2004.  Subsequently, in the decision portion of the Board's September 2011 action, the Board denied an evaluation in excess of 20 percent for service-connected lumbar spine disability.  

Also, in the September 2011 action, the Board, having determined that the issue of
entitlement to TDIU had been raised by the record and must be adjudicated by the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), remanded the issue for further development.  


FINDING OF FACT

There is insufficient evidence upon which to render an informed decision as to the issue of entitlement to TDIU. 


CONCLUSION OF LAW

The claim of entitlement to a TDIU is denied based on the Veteran's failure to report for a scheduled VA examination.  38 C.F.R. § 3.655 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded the issue of entitlement to a TDIU in September 2011.  The Board instructed the RO/Appeals Management Center (AMC) to provide the Veteran with appropriate notice of VA's duties to notify and to assist in substantiating a claim for entitlement to TDIU, schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU, and readjudicate the claim.  As a result of the remand, the Veteran was provided an appropriate notification letter in September 2011.  Additionally, while the Veteran was scheduled for a VA examination in November 2011, he failed to report for that hearing.  Thereafter, his claim was readjudicated in a June 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2011, the AMC satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AMC notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim.  The September 2011 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  

In September 2011, the Board specifically remanded this claim to provide the Veteran with an examination.  Although he was scheduled for an examination in November 2011, the Veteran failed to report to that examination.  The Board is aware that there is no notification letter reflecting the scheduled examination in the claims folder or in the Veteran's electronic file.  However, the Board notes that review of the claims folder clearly demonstrates that the Veteran was given ample notice of his scheduled examination.  In the September 2011 notification letter, the AMC stated that the nearest VA facility would contact the Veteran to schedule him for an examination.  Additionally, the June 2012 supplemental statement of the case discussed the Veteran's failure to report for his scheduled examination as the basis for the denial of his claim.  These documents were sent to the correct address on file and was not returned as undeliverable.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15  (1926)).  There is no evidence whatsoever to rebut the presumption of regularity that the Veteran received notification of these letters/documents.  

Furthermore, neither the Veteran nor his representative has argued that the Veteran did not receive notification of the scheduled hearing despite having multiple opportunities to raise such an assertion.  Significantly, in a June 2012 waiver of the 30 day waiting period following the issuance of the June 2012 supplemental statement of the case, the Veteran's representative indicated that it had no additional evidence and requested that the Veteran's case be forwarded to the Board for expedited processing.  Then, in its August 2012 Informal Hearing Presentation, the Veteran's representative again did not raise any concern as to the notification of the scheduled VA examination.  Therefore, because the Veteran was given ample notification that he would be scheduled for an examination and that he failed to report for that examination, and given multiple opportunities to provide good cause to report to his examination, the Board finds that there is no prejudice to proceed with the claim.  See 38 C.F.R. § 3.655(a) (2011).   

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain his employability.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Because the Veteran has not cooperated in the development of his case, the Board finds that all efforts to obtain the necessary evidence have been exhausted and further attempts would be futile. 38 C.F.R. § 3.159(c) (2), (3) (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

TDIU

The veteran sees entitlement to a TDIU.  He essentially contends that his service-connected lumbar spine disability prevents him from working.  

At the outset of this discussion, the Board notes that a TDIU claim is generally considered a claim for increase.  See generally Hurd v. West, 13 Vet. App. 449   (2000); VAOPGCPREC 6-96 (August 16, 1996), published at 61 Fed. Reg. 66,749 (1996).  Furthermore, 38 C.F.R. § 3.655(b) specifically provides that, when an examination is scheduled in conjunction with any claim other than an original claim for compensation, that claim shall be denied.  Therefore, the Board concludes that, when a claimant fails to report for an examination scheduled in conjunction with a claim for a TDIU, the claim must be denied under the provisions of 38 C.F.R. 
§ 3.655(a) and (b). 

In September 2011, the Board remanded the claim for a TDIU because it was found that the Veteran should undergo further examination to determine whether his service-connected lumbar spine disability rendered him unemployable.  As discussed in detail above, the Veteran failed to report for the scheduled VA examination in November 2011. 

Also as noted above, the record reflects that the Veteran was given ample notification that an examination would be scheduled through the September 2011 letter, and was notified of his failure to report to the examination in the June 2012 supplemental statement of the case.  Additionally, in the September 2011 remand, the Board explicitly stated that the Veteran's failure to report to a scheduled examination may result in the denial of his claim.  These documents were sent to the Veteran's last known address of record, and the Veteran, through his representative, responded to the June 2012 supplemental statement of the case.  There is no indication that the Veteran did not receive these notification letters.  Unfortunately, neither the Veteran nor his representative has provided any explanation for his failure to report for this examination, and he has not requested that he be provided another opportunity to appear. 

As the Veteran has failed to attend the required VA examination, the Board concludes that the Veteran's claim of entitlement to a TDIU must be denied in accordance with 38 C.F.R. § 3.655(a) and (b). 

The Board considered whether the benefit sought on appeal can be awarded without further medical examination.  However, having reviewed the complete record, the Board finds that, in the absence of such an examination, entitlement to the benefit sought on appeal cannot otherwise be established or confirmed.  38 C.F.R. 
§ 3.655(a) (2011). 

In this regard, the Board notes that a TDIU is assigned when a service-connected disability results in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15 (2011). 

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a) (2011). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.34, 4.16, 4.19 (2011). 

Pursuant to 38 C.F.R. § 4.16(b) , when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

In this case, the Veteran has only one service-connected disability, lumbar spine disability, which has been evaluated as 20 percent disabling. Therefore, he does not meet the percentage requirements for a total rating set forth in 38 C.F.R. § 4.16(a). 

In accordance with 38 C.F.R. § 4.16(b) the Board considered whether this case should be submitted for extraschedular consideration.  However, the Board finds that that medical evidence currently of record does not establish entitlement to such consideration.  Significantly, the Board remanded this matter in September 2011 after determining that while the May 2010 VA examination report adequately addressed the severity of the Veteran's lumbar spine disability in accordance with the applicable regulations, there was insufficient evidence to address the Veteran's employability. 

In summary, the Board finds that the evidence currently of record does not establish or confirm the Veteran's entitlement to a TDIU because he does not currently meet the percentage requirements for a total rating set forth in 38 C.F.R. § 4.16(a), and there is insufficient evidence of record to determine whether his case should be submitted for extraschedular consideration for a TDIU. 

As noted above, the Veteran has provided no explanation for his failure to report for the VA examination, and he has never requested that VA reschedule an examination or provide him with another opportunity to report despite having numerous instances to contend thereto.  Therefore, the Board finds that the Veteran has not demonstrated good cause for his failure to report for VA examination. 

In summary, the Board concludes that the Veteran has failed to report for his scheduled VA examination, which is necessary to establish entitlement to a TDIU, and that he has failed to demonstrate good cause for his failure to report.  Therefore, the Board finds that the Veteran's claim of entitlement to a TDIU must be denied in accordance with 38 C.F.R. § 3.655(a) and (b). 

Additional Matter 

The Board is of course aware of due process concerns that may arise in connection with cases, such as this, in which a veteran's claim is being denied or dismissed based on his failure to adhere to VA regulations rather than the Board considering evidentiary merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In this case, for the reasons stated below and in the VCAA section above, the Board believes that any due process concerns have been satisfied. 

When the Board addresses in a decision a question that has not been addressed by the RO, it must be considered whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With respect to this case, the Board concludes that the Veteran has not been prejudiced by the decision herein.  As discussed above, the Veteran was fully apprised of the consequences of his failure to report for a scheduled VA examination in the Board's September 2011 Board remand instructions.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


